DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)      A product and a process specially adapted for the manufacture of said product; or
(2)      A product and process of use of said product; or
(3)      A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)      A process and an apparatus or means specifically designed for carrying out the said process; or
(5)      A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.


Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-5, 10-15 are drawn to a method of treating cancer comprising the step of administering a compound of Formula I or Formula II that inhibits FAK, SRC and JAK2 in combination with a therapeutically effective amount of at least one additional anti-cancer agent

Group II, claim(s) 55-57, 64-69 drawn to a composition comprising a combination of a compound of Formula I or Formula II that inhibits FAK, SRC and JAK2 and at least one additional anti-cancer agent.  

To have a general inventive concept under PCT rule 13.1, the inventions need to be linked by a special technical feature.  The special technical feature linking Groups I and II is recited in Claim 55—a composition comprising a compound that inhibits FAK, SRC and JAK2, or a pharmaceutically acceptable salt thereof, and at least one additional anti-cancer agent.  
However, He et al (US 2017/0240545 A1) teaches numerous kinase inhibitors, including one (designated 200-73), which inhibits FAK, SRC and JAK2 (He, Table 2).   Moreover, He discloses administration of 200-73 in combination with other therapies such as surgeries, therapeutics and radiation (He, 0077).  Therefore the technical feature linking inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  As set forth above, in view of the teaching of He et al, the groups are not so linked as to form a single concept under PCT Rule 13.1 because the technical feature is not a special technical 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Election of Species
            Upon the election of Group I the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single compound that inhibits FAK, SRC and JAK2 that is administered(e.g. Claim 3)
A single type of cancer that is treated (e.g. Claims 4 and 5)
A specific anti-cancer agent that is administered (e.g. Claim 13 and 15)

Upon the election of Group II, the following election of species applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single compound that inhibits FAK, SRC, and JAK2 (e.g. Claim 57)
A specific anti-cancer agent (e.g. Claim 67 and 69)


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 55.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
          (A) all alternatives have a common property or activity; AND

          (B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

          (B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
          
The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the 
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Here, the species of inhibitors, small molecule anti-cancer agents, antibodies and cancer types are not regarded as being of similar nature because (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  
Specifically, the inhibitors, the small molecule anti-cancer agents and the antibodies do not share a common structure. For example, the inhibitors and small molecule anti-cancer agents have vastly different and chemically distinct functional groups.  The antibodies listed have different sequences.  The cancers listed constitute a wide range of disease types.
For these reasons, the alternatives of a Markush group do not meet the requirement of a technical interrelationship and the same or corresponding special technical features and an election of species is appropriate.  Applicant is invited to provide evidence that one or more of the sequences should be consider a single species in reply to this requirement.  
A written restriction requirement is being issued in view of the complexity of the species election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOHN L VAN DRUFF/Examiner, Art Unit 1643          

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643